DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14, line 5, “coupler” should be changed to --coupled--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“repulsion part for urging the push pin toward the plurality of concave notches” (claim 11 lines 9-10), the corresponding structure being coil spring 42 shown in Fig. 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 8, and 17 each recite “a horizontally directed state in which an airflow direction of the blower unit is in line with a horizontal direction to make the blower unit swingable such that the airflow direction of the blower unit is directed toward a lower side below the horizontal direction” (claim 1 lines 6-8, claim 8 lines 13-15, claim 17 lines 14-17). Based on the recited language, it is unclear whether the current claimed state of the blower is a 
	Claim 1 recites “a rib protruding in a width direction of the slit is formed on an inner face” in line 9. It is unclear what structure the claimed inner face is a face of. As best understood from the drawings and the specification, it appears this is an inner face of the slit; for examination purposes, the claim is interpreted as such.
	Claims 6, 9, 12, 15, and 18 each recite “a front cover and a rear cover that are dividable at a front-rear center position of the blower unit” (claim 6 lines 3-4; claims 9, 12, 15, and 18 lines 2-3). It is unclear what position a “front-rear center position” refers to; specifically, it is unclear how front, rear, and center can be used to describe one position. It appears based on the drawings that the front and rear covers are dividable at a center of the blower unit; for examination purposes, the claim is interpreted as such.
	Claims 7, 10, 13, 16, and 19 each recite “the support pillar is disposed closer to a rear end of the support unit” in line 2. It is unclear what the support pillar is closer to a rear end relative to; for example, if the support pillar is closer to a rear end than a front end of the support unit, or if the support pillar is closer to a rear end of the support unit than any other structure. For examination purposes, the claim is interpreted as requiring the support pillar to be closer to a rear end than a front end of the support unit.
	Claim 11 recites the limitation “a slit” in line 2, and again in line 11. While the first recitation is a slit in the housing, and the second recitation is a slit in the support pillar, claim 11, line 12 and claim 12, line 4) make it unclear which slit is being referred to. It is recommended to amend the claims to refer to either the slit of the housing or the slit of the support pillar. Claim 14 similarly recites the limitation “a slit” in line 2 and again in line 9, such that references to “the slit” in claim 14, line 10, and claim 15, line 4 are unclear as set forth for claim 11 above.
	Claim 17 recites “the support pillar includes a vertical portion that is raised upward on the support unit and inserted through the slit, an inclined portion extended from an upper end of the vertical portion obliquely forward and upward, and on which a pivotally coupling portion that is extended forward from an end of the inclined portion and has an insertion hole into which an axial portion of the blower unit is inserted” in lines 5-9 (emphasis added). It is unclear where the pivotally coupling portion is based on the claim language (specifically the language “on which a pivotally coupling portion that is extended forward from”). Furthermore, it is unclear which of the recited structures “has an insertion hole” based on the claim language. For examination purposes, this is interpreted as the insertion hole is located on the pivotally coupling portion, and the pivotally coupling portion extends from the inclines portion. Furthermore, the claim recites “the pivotally coupling portion is disposed on a front side from an area where the vertical portion is extended upward” in lines 10-11 (emphasis added); it is unclear what structure the limitation “a front side” is a front side of. For examination purposes, this is interpreted as requiring the pivotally coupling portion to be disposed forward of an area where the vertical portion is extended upward.
The term “almost” in claim 17 is a relative term which renders the claim indefinite. The term “almost” is not defined by the claim, the specification does not provide a standard for Claim 17 recites “a lower end of the slit is positioned almost vertically below the axial portion of the blower unit” in lines 12-13. Since neither the claims nor the specification defines the term “almost,” one of ordinary skill in the art would not be able to determine how close to vertically below the axial portion the lower end of the slit must be in order to be “almost vertically below.” For examination purposes, “almost vertically below” is interpreted as vertically below.

Allowable Subject Matter
Claims 1 and 6-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is JP 2011-208910 (machine translation attached) and Armbruster (US 4,856,968). 
JP 2011-208910 discloses a blower unit with a housing 2 in which a slit 9 extends vertically, and a support unit 10 inserted in the slit 9 and pivotally coupled with the blower unit to make the blower unit swingable vertically (as shown in the transition from Fig. 3 to Fig. 4). 
Armbruster discloses a blower unit with a housing 76 on which a slit 112 is formed (Armbruster, Fig. 6), with a support unit 114 in the slit to make the blower unit swingable vertically (described in Armbruster, Col. 4 line 57-Col. 5 line 13), in which the slit 112 is 
Regarding independent claim 1, the prior art of record, alone or in combination, fails to disclose, teach, or suggest “a rib protruding in a width direction of the slit is formed on an inner face defining a width of the slit in the housing” in combination with the other limitations recited in claim 1. Furthermore, one of ordinary skill in the art would not be able to modify either JP 2011-208910 or Armbruster to include the claimed rib without rendering the devices unsuitable for their intended purposes, since in both cases the rib would interfere with the operation of the slit.
Regarding independent claim 8, the prior art of record, alone or in combination, fails to disclose, teach, or suggest “a pivotally coupling portion that is disposed on a front side from the base portion and on which an insertion hole into which an axial portion of the blower unit is inserted is formed, wherein the pivotally coupling portion is provided to support the axial portion from a rear side, and wherein a lower end of the slit is positioned below the axial portion of the blower unit,” in combination with the other limitations recited in claim 8. The prior art of record does not disclose the recited features, and one of ordinary skill in the art would have no motivation or rationale to modify JP 2011-208910 or Armbruster to include the claimed features.
Regarding independent claim 11, the prior art of record, alone or in combination, fails to disclose, teach, or suggest “the blower unit includes a lock portion protruding in a direction of a swing axis thereof, wherein the blower further comprises an angle adjustment mechanism that is configured of a plurality of concave notches formed on the lock portion, a push pin 
Regarding independent claim 14, the prior art of record, alone or in combination, fails to disclose, teach, or suggest “a pivotally coupling mechanism that restricts release of a pivotally coupler state of the blower unit and the support pillar is provided, wherein the pivotally coupling mechanism has a lock portion protruding from the blower unit in a direction of a swing axis thereof, a flange formed along an end edge of the lock portion, a slit that is formed on the support pillar and in which the flange is movably inserted, and a protrusion provided in the slit, and wherein the support pillar is restricted from being pulled out from an axial portion of the blower unit by rotating the support pillar such that the protrusion and the flange are faced to each other in the direction of the swing axis” in combination with the other limitations recited in claim 14. The prior art of record does not disclose the recited features, and one of ordinary skill in the art would have no motivation or rationale to modify JP 2011-208910 or Armbruster to include the claimed features.
Regarding independent claim 17, the prior art of record, alone or in combination, fails to disclose, teach, or suggest “an inclined portion extended from an upper end of the vertical portion obliquely forward and upward, and on which a pivotally coupling portion that is extended forward from an end of the inclined portion and has an insertion hole into which an .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Aalborg (US 1,551,278), Lautner (US 2,667,301), Shin-Chin (US 4,732,539), Litvin (US 5,609,473), Russak et al. (US 7,316,540) each disclose different pivoting mechanisms for fans.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745